Citation Nr: 1039939	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  05-23 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of open fracture 
left mid-tibia shaft, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had military service from May 1996 to July 1996.

This matter came to the Board of Veterans' Appeals (Board) from a 
January 2004 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  This matter was remanded in June 2007 
and June 2009 for further development.  
A review of the record shows that the RO has complied with all 
remand instructions by associating a copy of the December 2005 
rating decision in the Veteran's claims file, providing a VA 
examination and by issuing supplemental statements of the case.  
See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran 
testified at a Board hearing at the RO in March 2007.  A 
transcript is of record.

The Board acknowledges the judicial holding in Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009).  In that decision, the United 
States Court of Appeals for Veterans Claims held that a request 
for a total rating based on individual unemployability (TDIU), 
whether expressly raised by the Veteran or reasonably raised by 
the record, is not a separate 'claim' for benefits, but rather, 
can be part of a claim for increased compensation.  In other 
words, if the claimant or the evidence of record reasonably 
raises the question of whether the Veteran is unemployable due to 
a disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue whether a 
TDIU is warranted as a result of that disability.  Here, this 
issue of TDIU was denied by rating decision in September 2008.  
The Veteran did not initiate an appeal.  The Board therefore 
finds that the concerns addressed in Rice regarding recognition 
of a potential TDIU claim being part of an increased rating claim 
have been addressed and no further consideration of the TDIU 
issue is warranted.   

As noted in a prior remand, rating decision in December 2005 
established a separate disability rating for left knee disability 
associated with the left tibia fracture.  That matter is not 
before the Board and the following decision is limited to 
consideration of residuals of the left tibia fracture other than 
knee disability.  


FINDING OF FACT

The Veteran's service-connected residuals of open fracture left 
mid-tibia shaft include malunion with moderate ankle disability. 
  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 20 
percent (but no higher) for the Veteran's service-connected 
residuals of open fracture left mid-tibia shaft have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71a and Code 5262 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated in July 2003.  The notification substantially complied with 
the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  

The RO provided the appellant with additional notice in May 2005, 
March 2006, July 2007, July 2009, November 2009 and January 2010 
subsequent to the initial adjudication.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of VA 
and the claimant to obtain evidence.
 
While the May 2005, March 2006, July 2007, July 2009, November 
2009 and January 2010 notices were not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a June 2005 statement of the case 
(following the provision of notice in May 2005); in a January 
2007 supplemental statement of the case (following the provision 
of notice May 2005, March 2006 and July 2007); and in a March 
2010 supplemental statement of the case (following the provision 
of notice in May 2005, March 2006, July 2007, July 2009, November 
2009 and January 2010).  The Veteran has received all essential 
notice, has had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The United States Court of Appeals for Veterans Claims (Court), 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) purported to 
clarify VA's notice obligations in increased rating claims.  The 
Court held that a notice letter must inform the veteran that, to 
substantiate a claim, he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  The 
Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in Vazquez, 
to the extent the Court imposed a requirement that VA notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. Sept. 4, 2009).  Reviewing the July 2003, May 2005, 
March 2006, July 2007, July 2009, November 2009 and January 2010 
correspondences in light of the Federal Circuit's decision, the 
Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-
compliant notice as to his increased rating claim.



Duty to Assist

VA has obtained VA and private treatment records; assisted the 
Veteran in obtaining evidence; afforded the Veteran VA 
examinations in July 2003, October 2005, January 2008 and 
November 2008; and afforded the Veteran the opportunity to give 
testimony before the Board at the RO in March 2007.  Another VA 
examination was scheduled for February 2010, but the Veteran 
failed to report.  All known and available records relevant to 
the issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran and his representative 
have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.


Laws and Regulations

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.   

The Board notes at this point that normal dorsiflexion of the 
ankle is to 20 degrees, and normal plantar flexion of the ankle 
is to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5262 for impairment of the tibia and fibula 
provides for a 40 percent rating for nonunion, with loose motion, 
requiring a brace.  A 30 percent rating is warranted for 
malunion, with marked knee or ankle disability.  A 20 percent 
rating is warranted for malunion, with moderate knee or ankle 
disability. 

Under Diagnostic Code 5271, a 20 percent rating is warranted for 
marked limitation of motion of the ankle. 

Factual Background

The present appeal involves the Veteran's claim that the severity 
of his service-connected residuals of open fracture left mid-
tibia shaft warrants a higher disability rating.  In a statement 
received in January 2005, the Veteran reported that that the 
severe limitation of his left ankle prevented him from running 
and walking long distances or on terrain.  He reported that in 
the last year, his left knee had been having pain and had been 
overcompensating for the limited range of motion of his ankle.  
He requested a higher rating noting that he is having moderate to 
severe left knee and ankle problems in addition to malunion of 
his tibia as a result of the mid tibia shaft fracture that not 
only ended his military career, but also caused him a lifetime of 
problems. 
 
The Veteran was afforded a VA examination in July 2003.  He 
reported increasing problems with stiffness, that his tibia did 
not give him any pain, and that he did not take medication for 
this.  Upon physical examination, the VA examiner found that the 
ankle joint had decreased range of motion with dorsiflexion 0 to 
15 degrees and plantar flexion 0 to 20 degrees.  The VA examiner 
noted that there is an abnormal alignment of the os calcis with 
the longitudinal axis of the tibiofibula and that there is normal 
medial and lateral range of motion of the ankle.  After reviewing 
x-ray results, the impression was healed fracture left tibia; 
suspect healed fracture mid left fibula; and no complications 
noted.  The VA examiner then diagnosed posttraumatic arthritis in 
the left ankle secondary to lower tibia shaft fracture.    

The Board acknowledges that the VA examiner did not have access 
to the Veteran's claims folder at the time of the July 2003 VA 
examination.  When the VA examiner was later provided the claims 
file, he provided an October 2003 addendum to the July 2003 VA 
examination report.  The examiner assessed healed fracture of the 
left distal tibia.  

An October 2005 VA treatment record shows that the Veteran has 
limited dorsiflexion with pain.  The assessment was malformed 
fracture of left tibia.  An October 2005 x-ray report provides 
that anterior-posterior (AP) and lateral of the left tibia and 
fibula shows a healed fracture at the juncture of the middle and 
distal third of the tibia with a mild angulations, apex directed 
anterior and laterally so there is a slight varus deformity.

The Veteran was afforded another VA examination in October 2005.  
At the time, the Veteran complained of constant aching in the 
lower third of the tibia, which radiated down to his ankle.  He 
reported no swelling or tenderness in the ankle and reported that 
he did not use any kind of brace.  He reported experiencing 
stiffness, particularly when trying to dorsiflex the ankle by 
bending forward and dorsiflexing the ankle.  He reported having 
trouble stretching the ankle.  He also reported being unable to 
run ever since injuring his tibia.  He said that he could walk, 
he thought, probably a mile, but began to experience more pain as 
he continued to walk.  He stated that he was able to do light 
chores around the house without any problem.  The Veteran 
reported taking medication for relief.  Although his ankle had 
given way in the past, he reported having not fallen.  The 
Veteran also reported that he did not use any cane or crutches.  
It was noted that there was no dislocation or subluxation 
described, and that there was also no inflammatory arthritis 
described.  

Upon physical examination, it was observed that there was full 
range of motion of the ankle and that the Veteran could dorsiflex 
equally with the right ankle at about 10 degrees.  The VA 
examiner found that the Veteran could flex at 45 degrees and that 
internal and external rotations were normal.  The VA examiner 
also found that there was no change with repetitive motion.  The 
VA examiner indicated that x-rays have shown some degenerative 
changes.  The VA examiner diagnosed fracture of the left tibia, 
status post with post traumatic degenerative joint disease of the 
left ankle.

A December 2005 private treatment record from Salisbury 
Orthopaedic Associates shows that the Veteran reported pain when 
on his feet for extended periods of time. It was noted that there 
was no swelling at the ankle and that the Veteran did have some 
tenderness over the patellar tendon.  It was further observed 
that the ligaments of the knee were stable and that there was no 
effusion.  Review of x-rays demonstrated a well-healed fracture 
at the distal tibia intersection of the mid to the distal third.  

A December 2005 VA treatment record shows malformed fracture of 
left tibia.  

At a March 2007 hearing, the Veteran stated that his condition 
had worsened since his last examination in October 2005.  He 
testified that he had fallen quite regularly and more often and 
that his pain was progressively getting worse.  

A July 2007 VA emergency department treatment record shows that 
the Veteran complained of ankle pain, popping and numbness.  
 
A July 2007 VA x-ray report shows no facture or dislocation, and 
no bony abnormality.  It was noted that the joint space was well-
maintained and that an old fracture of the distal tibia was well-
healed.  The impression was normal left ankle.

A July 2007 VA treatment record shows that the Veteran rated his 
tibia pain a 7 on a scale of 1 to 10 (with 10 being the worst 
pain).  It was observed that the Veteran's left ankle had 
limitations for dorsiflexion to neutral, inversion to 10 degrees, 
eversion to 3 degrees and plantar flexion to 18 degrees.  
Strength was rated 3- based on inability to reach normal range of 
motion.
    
An August 2007 VA treatment record shows traumatic arthritis and 
arthralgia in the left knee.    

The Veteran was afforded a VA examination in January 2008 for his 
knee.  It was noted that there was deformity and malunion at the 
lower anterior 2/3's of anterior tibia surface.  It was noted 
that there was no nonunion.
 
When the Veteran was afforded another VA examination in November 
2008, the Veteran complained of having pain pretty much 
constantly and that it was aggravated by any kind of standing or 
weight bearing.  The Veteran used a brace the left ankle and a 
cane pretty much all of the time for all ambulatory activities. 
Examination of the left leg showed a naturally curved tibia.  It 
was noted that the Veteran had some anterior and posterior 
angulations with approximately 15 degree posterior angulations 
from the site of the original break in the lateral and medial 
aspects of the left calf.  The Veteran reported some pain and 
tenderness over the entire lower tibia, anterior and medial 
surface.  As for ankylosis, the VA examiner found there was 
"none." 

Upon physical examination, the VA examiner noted that the ankle 
was normal in appearance with no tenderness over the ankle.  He 
reported that the Veteran could dorsiflex the ankle about 12 
degrees and could flex it about 35 degrees.  The Veteran 
complained of pain with dorsiflexion, but not with flexion.  
Internal and external rotations were deemed normal.  The VA 
examiner stated that there was no change with repetitive motion.  
On motor examination, the VA examiner noted that the Veteran had 
a decrease in his strength against resistance on both flexion and 
extension at the ankle.  Sensory examination of the left ankle 
was deemed normal.  It was noted that x-rays showed evidence of 
the old fractures with those changes evident.  The VA examiner 
diagnosed facture of the left distal tibia times two, status post 
open reduction and internal fixation with residuals.
   
Analysis

The Board again notes that a separate rating has been established 
for left knee disability associated with the residual of the 
fracture of the left tibia.  The issue before the Board at this 
time concerns what are essentially residuals related to the left 
tibia and left ankle.  

After reviewing the pertinent evidence, the Board finds that a 20 
percent rating is warranted under Code 5262.  The evidence 
suggests malunion (but not nonunion) of the tibia fracture.  
Moreover, the left ankle disability is arguably moderate in 
degree.  In this regard the Board notes a number of range of 
motion studies which show approximately loss of one-half of 
dorsiflexion with one-half loss of plantar flexion.  The Board 
acknowledges that the reported ranges of motion do very to some 
degree, but the essential disability picture shows loss of 
approximately one-half normal range of motion.  The Board views 
this, together with the complaints of pain, as more nearly 
approximating moderate ankle disability.  Under Code 5262, a 20 
percent rating is warranted.  

In the present case, it should also be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected on 
range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination.  However, VA examinations in October 2005 and 
November 2008 showed no change with repetitive motion.  There was 
no report of additional loss of motion due to pain to suggest 
more than moderate disability. 

In sum, resolving all reasonable doubt in the Veteran's favor, 
the Board finds that the disability picture more nearly 
approximated malunion of the tibia with moderate ankle 
disability.  However, the clear preponderance of the evidence is 
against a finding of marked left ankle disability so as to 
warrant the next higher rating of 30 percent.  Again, while there 
is some variance in reported ranges of motion, the totality of 
the reports show no more than moderate loss of normal motion.  To 
the extent that the evidence of record may be viewed as 
inadequate to allow for informed rating, the Board must base its 
determination on the available evidence in light of the Veteran's 
failure to report for further examination in early 2010.  

In sum, the Board finds that a 20 percent rating, but no higher, 
is warranted for his service-connected residuals of open fracture 
left mid-tibia shaft.  

Extraschedular Rating

In general, the schedular disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The application of such schedular criteria was 
discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. 
§  3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit under 
the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral under 
38 C.F.R. §3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely 
with the criteria found in the relevant Diagnostic Codes for the 
disability at issue.  In short, the rating criteria contemplate 
not only his symptoms but the severity of his disability.  For 
these reasons, referral for extraschedular consideration is not 
warranted.


ORDER

Entitlement to an increased rating for residuals of open fracture 
left mid-tibia shaft of 20 percent (but no higher) is warranted.  
The appeal is granted to that extent, subject to laws and 
regulations applicable to payment of VA benefits. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


